 



Exhibit 10-L

DANA CORPORATION
EMPLOYEE STOCK AWARD PLAN
(As Amended Effective July 20, 1998)



1.   Purpose

     The purpose of the Plan is to reward Eligible Employees who have
contributed to the success of the Corporation by their invention, creativity,
loyalty or exceptional service, and to encourage such future contributions.



2.   Definitions

     “Act of Special Service” shall mean any act, which a Regional President,
Division General Manager, or Corporate Office Department Head feels is so
substantial and exceptional as to make the employee eligible for an award under
the Plan. In making such a determination, the following criteria shall be
considered:



  a)   that the Eligible Employee has contributed in a substantial degree to the
success of the Corporation by suggesting or implementing significant cost-saving
measures or productivity improvements that improve the quality of the
Corporation’s products or services; and     b)   the efforts of the Eligible
Employee substantially exceed what would normally be expected of the person
recommended for the award, given his or her job responsibilities.

     “Board of Directors” shall mean the Board of Directors of the Corporation.

     “Committee” shall mean the Policy Committee of the Corporation.

     “Corporation” shall mean Dana Corporation.

     “Eligible Employee” shall mean any full-time employee of the Corporation or
its United States or foreign Subsidiaries, other than a current member of the
Corporation’s A Group. Any authorized temporary absence from active employment
without pay by reason of short-term disability, layoff, vacation, military leave
or other authorized leave of absence will not affect employee eligibility.

     “Plan” shall mean the Dana Corporation Employee Stock Award Plan.

     “Shares of Stock” shall mean shares of common stock of the Corporation with
a par value of $1.00 per share.

     “Subsidiary” shall mean each corporation the financial results of which are
consolidated with those of the Corporation for purposes of the statement of
consolidated income included in the Corporation’s annual report to stockholders
for the period which includes the date as to which the term refers, and each
corporation in an unbroken chain of corporations beginning with the Corporation
if, on the date as to which the term refers, each of the corporations other than
the last corporation in the unbroken chain owns stock possessing more than 50%
of the total combined voting powers of all classes of stock in one of the other
corporations in such chain.

 



--------------------------------------------------------------------------------



 



     “TARP” shall mean the Technical Achievement Recognition Program, which
program is a part of and subject to the terms of this Plan, and is attached
hereto as Exhibit I.



3.   Grant of Awards

     Any Regional President, Division General Manager, or Corporate Office
Department Head of the Corporation or a Subsidiary may make an annual award of
up to 1000 Shares of Stock to an Eligible Employee for an Act of Special
Service, provided that, in the case of any award of more than 100 Shares of
Stock, prior approval of the Committee is required, and in the case of any award
of 100 Shares of Stock or less, prior approval of an SBU President or the
President – Dana International (or, in the case of the Corporate Office, the
Committee) is required.

     In addition, under the TARP provisions of this Plan, the Corporation may
make awards of 50 Shares of Stock to Eligible Employees in recognition of their
filing an original patent application or publishing a paper through a recognized
technical or professional society.



4.   Duties of the Committee

     The Committee shall calculate separately the aggregate amount of awards
that have been approved by the SBU Presidents, the President – Dana
International and the Committee for Acts of Special Service and for TARP awards
under the Plan, and shall periodically provide the Board of Directors with a
year-to-date listing of all such awards and the number of Shares of Stock which
shall be used for the awards.



5.   Shares Reserved for the Plan; Award Limitation

     The total number of Shares of Stock available to make awards for Acts of
Special Service and for TARP awards under the Plan in any calendar year shall
not exceed one hundred thousand (100,000) shares, which shall consist of
authorized but unissued Shares of Stock.

     No Eligible Employee shall be entitled to receive, during any calendar
year, more than one thousand (1000) Shares of Stock for Acts of Special Service
hereunder (exclusive of any award received under the TARP).



6.   Consideration

     Employees are not required to provide any consideration for their awards
under this Plan other than their Acts of Special Service, or their efforts
related to the filing of a patent application or the publication of a technical
paper.



7.   Assignment

     The right to receive Shares of Stock which have been awarded pursuant to
the Plan is not transferable, and Shares of Stock will be delivered only to the
Eligible Employee or his personal representative in the event of the death of
the Eligible Employee prior to delivery of the award.



8.   Termination or Amendment

     The Plan is intended to be an ongoing one, but the Board of Directors
reserves the right at any time to terminate, alter or amend the Plan or the
TARP, without the consent of, or notice to, any employee or beneficiary.



9.   Termination of Eligibility

     If any employee for any reason whatever ceases to be an Eligible Employee,
he shall no longer be eligible to receive awards pursuant to this Plan,
provided, however, that this will not affect his eligibility to

 



--------------------------------------------------------------------------------



 



receive awards following his retirement from the Corporation (or a Subsidiary)
where the award is related to services performed while he was an Eligible
Employee.



10.   Taxes

     Each award of Shares of Stock pursuant to this Plan shall be accompanied by
a cash payment in an amount equal to the taxes required by applicable law to be
withheld as a consequence of both the award of Shares of Stock and the cash
payment provided for in this paragraph.



11.   Earnings

     Awards made pursuant to this Plan shall in no event be deemed earnings
within the definition of any employee benefit plan of the Corporation or its
Subsidiaries.



12.   Adjustments Upon Changes in Capitalization

     In the event of a capital adjustment resulting from a stock dividend, stock
split, recapitalization, reorganization, merger, consolidation, liquidation, or
a combination or exchange of stock, the number of Shares of Stock subject to the
Plan, the number of Shares of Stock available for grant under the Plan, the
number of Shares of Stock subject to the grant of stock awards and TARP awards,
and the number and kind of shares of other stock that may be substituted or
exchanged for Shares of Stock in the capital adjustment, shall be adjusted in a
manner consistent with such capital adjustment.

 



--------------------------------------------------------------------------------



 



EXHIBIT I

TECHNICAL ACHIEVEMENT
RECOGNITION PROGRAM

Objective:

     To encourage and reward technological and professional creativity within
Dana Corporation and its wholly-owned subsidiaries worldwide.

Award:



1.   Fifty shares of Dana stock, to be awarded to each named inventor after the
filing of each original patent application, and to each named author of a paper
orally presented to and published through a recognized technical or professional
society.       Only “regular” patents qualify for awards. Design patents,
registered designs or similar rights which cover only the appearance of a
product do not qualify for awards.       “Recognized technical or professional
societies” include only those organizations in which papers are subject to
critical review and analysis. Magazine and journal articles and presentations at
conferences do not qualify.   2.   An engraved plaque, to be presented to each
named inventor after issuance of each original patent and to each named author
after publication of the qualified paper.   3.   Divisions and subsidiaries will
recommend additional stock awards under the Dana Stock Award Plan where the
commercial value of the invention justifies such an award.

Procedure:

Awards will be granted and financed by Dana Corporation through the Dana Stock
Award Plan.

Divisions and subsidiaries will decide whether inventions are of sufficient
economic value to justify patenting.

Awards will be made only to inventors and authors who are full-time, part-time
or temporary employees (or co-op students) or retirees of Dana (or a
wholly-owned Dana subsidiary) at the time the award is to be made. People on
temporary layoff are also eligible.

Retirees are eligible for awards provided the activity on which the award is
based was performed while the individual was an employee of Dana or a
wholly-owned Dana subsidiary.

 